

EXHIBIT 10.2
 
 
 
 
 
 
 
WRC MEDIA INC.
 
 
REDEMPTION AND REPURCHASE AGREEMENT
 
 
 
 
dated as of
 

June 22, 2005
 



--------------------------------------------------------------------------------


 
 
 
TABLE OF CONTENTS
 Page    

ARTICLE I
     
Definitions
     
Section 1.01. Definitions
2
   
ARTICLE II
     
Redemption and Repurchase
     
Section 2.01. Redemption and Repurchase
5
Section 2.02. Closing
5
Section 2.03. Call Savings
6
   
ARTICLE III
     
Representations and Warranties of WRC
     
Section 3.01. Corporate Existence and Power
6
Section 3.02. Corporate Authorization
7
Section 3.03. Governmental Authorization
7
Section 3.04. Noncontravention
7
Section 3.05. Capitalization and Voting Rights of WRC
7
Section 3.06. Valid Issuance of Exchange Shares
8
Section 3.07. Litigation
8
Section 3.08. Shareholder Arrangements
9
   
ARTICLE IV
     
Representations and Warranties of the Exchangers
     
Section 4.01. Existence and Power
9
Section 4.02. Authorization
9
Section 4.03. Governmental Authorization
9
Section 4.04. Acquisition For Investment
10
Section 4.05. Private Placement
10
Section 4.06. Litigation
10
Section 4.07. Brokers’ or Finders’ Fees
10

 
 
i

--------------------------------------------------------------------------------


 
 
 

   
ARTICLE V
     
Covenants of WRC
     
Section 5.01. Covenants of WRC
10
   
ARTICLE VI
     
Conditions to Closing
     
Section 6.01. Conditions to Obligations of the Exchangers
12
Section 6.02. Conditions to Obligation of WRC
13
Section 6.03. Conditions to Obligations of Each Party
13
   
ARTICLE VII
     
Survival; Indemnification
     
Section 7.01. Survival
14
Section 7.02. Indemnification
14
Section 7.03. Exclusivity
14
   
ARTICLE VIII
     
Termination
     
Section 8.01. Grounds For Termination
15
Section 8.02. Effect of Termination
15
   
ARTICLE IX
     
Standstill
     
Section 9.01. Standstill
16
   
ARTICLE X
     
Miscellaneous
     
Section 10.01. Notices
16
Section 10.02. Amendments and Waivers
17
Section 10.03. Expenses; Other Payments
17
Section 10.04. Consent and Waiver
17
Section 10.05. Successors and Assigns
18

 
 
ii

--------------------------------------------------------------------------------


 
 
 
Section 10.06. Governing Law
18
Section 10.07. Jurisdiction
18
Section 10.08. WAIVER OF JURY TRIAL
18
Section 10.09. Counterparts; Third Party Beneficiaries
18
Section 10.10. Entire Agreement
19
Section 10.11. Captions
19
Section 10.12. Severability
19


 
iii

--------------------------------------------------------------------------------


 
 
 

Schedules   
Schedule A
Schedule of Exchangers
Schedule 2.01
Second Lien Term Loans
Schedule 3.04
Noncontravention
Schedule 3.05(d)
Existing Outstanding Shares and Repurchase Obligations
Schedule 3.07
Litigation
Schedule 3.08
Shareholder Agreements
    Exhibits   
Exhibit A
Form of New Stockholders Agreement
Exhibit B
Form of Legal Opinion of Cravath, Swaine & Moore LLP
Exhibit C
Form of Transferee Undertaking
Exhibit D
Copy of Agreement for New Equity Investment
Exhibit E
Form of Amendment to WRC Certificate of Incorporation

 


iv

--------------------------------------------------------------------------------


 

 
 
REDEMPTION AND REPURCHASE AGREEMENT (as the same may hereafter be amended,
supplemented or modified, this “Agreement”), dated as of June 22, 2005, among
WRC MEDIA INC., a Delaware corporation (together with its successors and
permitted assigns, “WRC”), THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a
Wisconsin corporation (together with its successors and permitted assigns,
“NML”); ARES LEVERAGED INVESTMENT FUND, L.P., a Delaware limited partnership,
ARES LEVERAGED INVESTMENT FUND II, L.P., a Delaware limited partnership
(collectively, with their respective successors and permitted assigns, the “Ares
Funds”); TCW/CRESCENT MEZZANINE PARTNERS II, L.P., a Delaware limited
partnership, TCW/CRESCENT MEZZANINE TRUST II, a Delaware business trust, SHARED
OPPORTUNITY FUND IIB, L.L.C., a Delaware limited liability company, TCW SHARED
OPPORTUNITY FUND III, L.P., a Delaware limited liability company, TCW LEVERAGED
INCOME TRUST II, L.P., a Delaware limited partnership, TCW LEVERAGED INCOME
TRUST, L.P., a Delaware limited partnership (collectively, with their respective
successors and permitted assigns, the “TCW Funds”); DLJ INVESTMENT PARTNERS II,
L.P., a Delaware limited partnership, DLJ INVESTMENT PARTNERS, L.P., a Delaware
limited partnership, and DLJIP II HOLDINGS, L.P., a Delaware limited partnership
(collectively, with their respective successors and permitted assigns, the “DLJ
IP Funds” and collectively, with NML, the Ares Funds and the TCW Funds, the
“Other Exchangers”); and DLJ MERCHANT BANKING PARTNERS II, L.P., a Delaware
limited partnership, DLJ MERCHANT BANKING PARTNERS II-A, L.P., a Delaware
limited partnership, DLJ MERCHANT BANKING II, INC., a Delaware corporation, as
Advisory General Partner on behalf of DLJ OFFSHORE PARTNERS II, C.V., a
Netherlands Antilles limited partnership, DLJ DIVERSIFIED PARTNERS, L.P., a
Delaware limited partnership, DLJ DIVERSIFIED PARTNERS-A, L.P., a Delaware
limited partnership, DLJMB FUNDING II, INC., a Delaware corporation, DLJ
MILLENNIUM PARTNERS, L.P., a Delaware limited partnership, DLJ MILLENNIUM
PARTNERS-A, L.P., a Delaware limited partnership, DLJ EAB PARTNERS, L.P., a
Delaware limited partnership, DLJ ESC II, L.P., a Delaware limited partnership,
and DLJ FIRST ESC, L.P., a Delaware limited partnership (each, together with its
successors and permitted assigns, a “DLJMB Entity”, collectively, the “DLJMB
Entities” and collectively, with the Other Exchangers, the “Exchangers”).
 

--------------------------------------------------------------------------------


2
 
RECITALS


WHEREAS WRC desires to redeem and repurchase all of the Exchangers’ shares of
15% Senior Preferred Stock due 2011, par value $0.01 per share (the “Senior
Preferred Stock”), of WRC, and warrants (the “Warrants”) to purchase common
stock of WRC’s Subsidiaries Weekly Reader Corporation, a Delaware corporation
(“Weekly Reader”), and CompassLearning, Inc., a Delaware corporation
(“CompassLearning”), from each of the Exchangers, and each of the Exchangers
desires to have redeemed and to sell all of its shares of Senior Preferred Stock
and Warrants (collectively, the “Securities”) to WRC, upon the terms and subject
to the conditions hereinafter set forth (such transactions, collectively, the
“Redemption and Repurchase”).
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, WRC, the DLJMB Entities and the Other Exchangers mutually agree as
follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Definitions. The following terms, as used herein, have the
following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Agreement” has the meaning set forth in the introductory paragraph.
 
“AGS” means American Guidance Service, Inc., a Minnesota corporation.
 
“Board of Directors” means the board of directors of WRC or any committee
thereof that, in the instance, shall have the lawful power to exercise the power
and authority of such board of directors.
 
“Call Savings” means the amount by which (1) the aggregate amount (principal,
accrued but unpaid interest and the applicable repurchase or redemption premium)
actually paid by WRC, the Purchaser or any of their respective Affiliates to
purchase or redeem all outstanding Senior Subordinated Notes in the Note
Redemption is less than (2) the aggregate amount (principal, accrued but unpaid
interest and a 6.375% redemption premium) that would have been required to be
paid to redeem all outstanding Senior Subordinated Notes at a 106.375%
redemption price, assuming the Senior Subordinated Notes are redeemed on the
date or dates when the actual purchases and/or redemptions occur.
 
 

--------------------------------------------------------------------------------


3
 
“Closing” has the meaning set forth in Section 2.01.
 
“Closing Date” means the date of the Closing.
 
“Common Stock” has the meaning set forth in Section 2.01.
 
“CompassLearning” has the meaning set forth in the recitals hereto.
 
“Consideration” has the meaning set forth in Section 2.01.
 
“Credit Agreement” means the Credit Agreement, dated as of March 29, 2004, among
Weekly Reader, CompassLearning, WRC, Credit Suisse First Boston, Bank of
America, N.A. and General Electric Capital Corporation.
 
“Damages” has the meaning set forth in Section 7.02.
 
“DLJMB” means DLJ Merchant Banking II, L.P., together with its successors and
permitted assigns.
 
“DLJMB Designee” has the meaning set forth in Section 8.01.
 
“DLJMB Entity” has the meaning set forth in the introductory paragraph.
 
“Exchange Shares” has the meaning set forth in Section 2.01.
 
“Exchangers” has the meaning set forth in the introductory paragraph.
 
“Existing Management Options” means the options to purchase shares of Common
Stock held by management of WRC and its Subsidiaries as of May 31, 2005.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance in respect of such property or asset.
 
“New Equity Investment” has the meaning set forth in Section 5.01(a).
 
“New Management Options” has the meaning set forth in Section 3.05(d).
 
“New Stockholders Agreement” means the Stockholders Agreement dated the date
hereof among WRC, EAC III L.L.C., SGC Partners I L.L.C. and the Exchangers, in
the form of Exhibit A hereto.
 
“Note Agreement” means the agreement relating to the Second Lien Term Loans
reflecting the terms set forth on Schedule 2.01.
 
“Note Redemption” has the meaning set forth in Section 6.01(e).
 
“Notes” has the meaning set forth in Section 2.02(b).
 
 

--------------------------------------------------------------------------------


4
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Other Exchangers” has the meaning set forth in the introductory paragraph.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Preferred Stock” has the meaning set forth in Section 3.05(a).
 
“Pro Rata Share” means, for each Exchanger, such Exchanger’s Pro Rata Share as
set forth opposite such Exchanger’s name on Schedule A.
 
“Purchaser” means Pearson Education, Inc.
 
“Redemption and Repurchase” has the meaning set forth in the recitals hereto.
 
“Refinancing” means the refinancing of (i) the Credit Agreement, dated as of
March 29, 2004, among Weekly Reader, CompassLearning, WRC, Credit Suisse First
Boston, Bank of America, N.A. and General Electric Capital Corporation and (ii)
the Second Lien Credit Agreement, dated as of March 29, 2004, among Weekly
Reader, CompassLearning, WRC, Credit Suisse First Boston, Banc of America
Securities LLC, General Electric Capital Corporation and Bank of America, N.A.
 
“Ripplewood” has the meaning set forth in Section 9.02.
 
“Sale” means the sale of all or substantially all of the capital stock of AGS.
 
“Sale Agreement” means the Stock Purchase Agreement dated as of June 22, 2005
between Weekly Reader and the Purchaser, providing for the Sale, to be entered
into contemporaneously with the execution of this Agreement.
 
“Sale Transaction” has the meaning set forth in Section 8.01.
 
“Second Lien Term Loans” has the meaning set forth in Section 2.01.
 
“Securities” has the meaning set forth in the recitals hereto.
 
“Senior Preferred Stock” has the meaning set forth in the recitals hereto.
 
 
 

--------------------------------------------------------------------------------


5
 
“Senior Subordinated Notes” means the 12 3/4% Senior Subordinated Notes due 2009
issued pursuant to the Indenture dated as of November 17, 1999 among WRC, Weekly
Reader, CompassLearning and the Note Guarantors signatories thereto.
 
“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are directly or indirectly owned by
WRC.
 
“Transactions” means, collectively, the Sale, the Refinancing, the New Equity
Investment and the Redemption and Repurchase.
 
“Warrants” has the meaning set forth in the recitals hereto.
 
“Weekly Reader” has the meaning set forth in the recitals hereto.
 
“WRC” has the meaning set forth in the introductory paragraph.
 
 
ARTICLE II
 
Redemption and Repurchase
 
SECTION 2.01.   Redemption and Repurchase. Upon the terms and subject to the
conditions of this Agreement, WRC agrees to redeem and repurchase from each
Exchanger, and each Exchanger severally agrees to surrender for redemption and
sell to WRC, all of the Securities set forth opposite such Exchanger’s name on
Schedule A hereto at the closing of the Redemption and Repurchase (the
“Closing”). The aggregate consideration for the Securities to be paid or
delivered to the Exchangers (the “Consideration”) is (a) at the Closing: (i)
cash in an aggregate amount equal to $55,000,000, plus 50% of the Call Savings
realized at or prior to the Closing, if any, (ii) $30,000,000 in principal
amount of second lien term indebtedness having the terms set forth in Schedule
2.01 (“Second Lien Term Loans”) and (iii) a number of shares (the “Exchange
Shares”) of common stock, par value $0.01 per share, of WRC (the “Common Stock”)
to be determined such that upon the closing of the Sale, after giving effect to
the Transactions and all related transactions (including the Note Redemption),
the Exchange Shares would constitute an aggregate of 30% of the outstanding
Common Stock, calculated on a fully diluted basis prior to the issuance of New
Management Options and (b) thereafter, promptly following any purchase or
redemption of any Senior Subordinated Notes by WRC, the Purchaser or any of
their respective Affiliates, 50% of the Call Savings attributable, to such
purchase or redemption. The Consideration shall be allocated to the Securities
and each Exchanger as set forth on Schedule A hereto. The Consideration shall be
paid or delivered, as applicable, as provided in Section 2.02 and Section 2.03.
 
SECTION 2.02.   Closing. The Closing shall take place at the offices of Cravath,
Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York, 
 
 
 

--------------------------------------------------------------------------------


6
 
New York, concurrently with the consummation of the Sale, or at such other time
or place as WRC and the Exchangers may agree. At the Closing:
 
(a)   WRC shall deliver, or cause to be delivered, to each Exchanger, in
immediately available funds, the cash portion of the Consideration set forth
opposite such Exchanger’s name on Schedule A hereto (plus such Exchanger’s Pro
Rata Share of 50% of the Call Savings realized at or prior to the Closing), by
wire transfer (or other means acceptable to each Exchanger) to an account of
such Exchanger with a bank in New York City designated by such Exchanger by
notice to WRC prior to the Closing;
 
(b)   WRC shall deliver, or cause to be delivered, to each Exchanger, a
definitive note evidencing the Second Lien Term Loans (the “Notes”) executed by
WRC and in the principal amount set forth opposite such Exchanger’s name on
Schedule A hereto, registered in the name of such Exchanger and bearing
appropriate legends;
 
(c)   WRC shall issue and deliver, or cause to be delivered, to each Exchanger,
certificates or other appropriate documentation for the number of Exchange
Shares set forth opposite such Exchanger’s name on Schedule A hereto, registered
in the name of such Exchanger and bearing appropriate legends; and
 
(d)   Each Exchanger shall deliver, or cause to be delivered, to WRC,
certificates or other appropriate documentation for the Securities set forth
opposite such Exchanger’s name on Schedule A hereto, duly endorsed in blank or
accompanied by instruments of transfer executed in blank.
 
SECTION 2.03.   Call Savings. If WRC, the Purchaser or any of their respective
Affiliates purchases or redeems any Senior Subordinated Notes, WRC shall
deliver, or cause to be delivered, to each Exchanger, in immediately available
funds, such Exchanger’s Pro Rata Share of 50% of the portion of any Call Savings
attributable to such purchase or redemption, by wire transfer (or other means
acceptable to each Exchanger) to the account of such Exchanger with a bank in
New York City designated by such Exchanger by notice to WRC prior to the
Closing, it being understood that none of WRC, the Purchaser or any of their
respective Affiliates shall have any obligation to take any action to realize
any Call Savings in connection with such purchase or redemption.
 
 
ARTICLE III
 
Representations and Warranties of WRC
 
WRC represents and warrants to each Exchanger as of the date hereof and as of
the time of Closing that:
 
SECTION 3.01.   Corporate Existence and Power. WRC is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, permits,
 
 
 
 

--------------------------------------------------------------------------------


7
 
consents and approvals required to carry on its business as now conducted and as
proposed to be conducted.
 
SECTION 3.02.   Corporate Authorization. The execution, delivery and performance
by WRC of each of this Agreement, the Notes, the Note Agreement and the New
Stockholders Agreement and the consummation by WRC of the transactions
contemplated hereby and thereby (including the issuance of the Exchange Shares
and the Note Redemption) are within the corporate powers of WRC and have been
duly authorized by all necessary corporate action on the part of WRC. This
Agreement and the New Stockholder Agreement each constitutes, and each Note and
the Note Agreement when executed will constitute, a valid and binding agreement
of WRC, each enforceable against WRC in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other laws of general application affecting enforcement
or creditors’ rights generally; (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies; or (iii) as limited by general principles of equity, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.   Governmental Authorization. The execution, delivery and
performance by WRC of each of this Agreement, the Notes, the Note Agreement and
the New Stockholders Agreement and the consummation of the transactions
contemplated hereby and thereby require no order, license, consent,
authorization or approval of, or exemption by, or action by or in respect of, or
notice to, or filing or registration with, any governmental body, agency or
official to be obtained or made by, or with respect to, WRC, except (i) as have
been obtained or made (or are not required to be obtained or made until after
the Closing), (ii) as required pursuant to the Securities Exchange Act of 1934
and (iii) filings of termination statements, mortgage releases, financing
statements, mortgages and other notices in connection with the Refinancing and
the Second Lien Term Loans.
 
SECTION 3.04.   Noncontravention. Except as set forth on Schedule 3.04 hereto,
the execution, delivery and performance by WRC of each of this Agreement, the
Notes, the Note Agreement and the New Stockholders Agreement and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate WRC’s certificate of incorporation or bylaws, (ii) violate any
applicable law, rule, regulation, judgment, injunction, order or decree,
(iii) require any consent or other action by any Person under, constitute a
default under (with due notice or lapse of time or both), or give rise to any
right of termination, cancellation or acceleration of any right or obligation of
WRC or to a loss of any benefit to which WRC is entitled under any provision of
any material agreement or other instrument binding upon WRC or any of WRC’s
assets or properties or (iv) result in the creation or imposition of any
material Lien on any of WRC’s properties or assets.
 
SECTION 3.05.   Capitalization and Voting Rights of WRC. (a) The authorized
capital stock of WRC as of May 31, 2005 consists of 20,000,000 shares of Common
Stock and 20,000,000 shares of preferred stock, par value $0.01 per share (the 
 

--------------------------------------------------------------------------------


8
 
 “Preferred Stock”), and the outstanding capital stock of WRC as of May 31, 2005
consists of 7,008,406 shares of Common Stock and 3,547,980 shares of Preferred
Stock. 
 
(b)   Immediately following the Closing and after giving effect to the
transactions contemplated by this Agreement, the Exchange Shares will in the
aggregate constitute 30% of the outstanding Common Stock, calculated on a fully
diluted basis prior to the issuance of New Management Options, and WRC will have
no outstanding shares of Preferred Stock.
 
(c)   As of May 31, 2005, EAC III L.L.C. owned 4,870,494 shares of Common Stock
representing 69.5% of the outstanding Common Stock and SGC Partners II L.L.C.
owned 1,694,039 shares of Common Stock representing 24.2% of the outstanding
Common Stock.
 
(d)   All of the outstanding shares of capital stock of WRC have been duly
authorized and validly issued and are fully paid and non-assessable. Except for
(1) the Existing Management Options and options to be issued to management of
WRC and its Subsidiaries representing the right to purchase up to 15% of the
outstanding shares of Common Stock after giving effect to the transactions
contemplated hereby at an exercise price that is no less than the fair market
value of one share of Common Stock at the time of issuance of such options as
determined in good faith by the Board of Directors (the “New Management
Options”), (2) the 7,008,406 shares of Common Stock outstanding on the date
hereof, (3) the shares of Common Stock to be issued in connection with the
Redemption and Repurchase, (4) the shares of Common Stock to be issued pursuant
to the Redemption and Repurchase Agreement, dated the date hereof, among WRC,
SGC Capital Partners I L.L.C. and EAC III L.L.C., (5) the shares of Common Stock
to be issued in connection with the New Equity Investment and (6) as set forth
in Schedule 3.05(d) hereto, there are, and immediately after the Closing and
after giving effect to the transactions contemplated hereby there will be, no
(i) outstanding shares of capital stock or voting securities of WRC, (ii)
securities of WRC convertible into or exchangeable for shares of capital stock
or voting securities of WRC, (iii) options or other rights to acquire from WRC,
or other obligation of WRC to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of WRC or (iv) other than as expressly permitted in this Agreement or
the New Stockholders Agreement, obligations of WRC to repurchase or otherwise
acquire or retire any shares of capital stock or voting securities or any
convertible or exchangeable securities, options or other rights of the type
described in (i), (ii), or (iii).
 
SECTION 3.06.   Valid Issuance of Exchange Shares. The Exchange Shares have been
duly and validly authorized and, when issued, sold and delivered in accordance
with the terms hereof for the consideration expressed herein, will be fully paid
and non-assessable.
 
SECTION 3.07.   Litigation. Except as set forth in Schedule 3.07, as of the date
of this Agreement, there is no action, suit, investigation or proceeding pending
against or, to the knowledge of WRC, threatened against or affecting WRC or any
of its properties before any court or arbitrator or any governmental body,
agency or official
 

--------------------------------------------------------------------------------


9
 
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement or the New Stockholders
Agreement or which could reasonably be expected to have a material adverse
effect on the business, financial condition, properties or operations of WRC.
 
SECTION 3.08.   Shareholder Arrangements. Other than the New Stockholders
Agreement, the Amended and Restated Stockholders Agreement dated as of November
17, 1999 among WRC, SGC Partners II LLC and EAC III, L.L.C., the agreements
listed on Schedule 3.08 and this Agreement, WRC is not party to or bound by any
agreement with any of its stockholders or any of their respective Affiliates.
 
ARTICLE IV
 
Representations and Warranties of the Exchangers
 
Each Exchanger represents and warrants to WRC, severally as to itself only and
not jointly or as to any other Exchanger, as of the date hereof and as of the
time of Closing that:
 
SECTION 4.01.   Existence and Power. Such Exchanger is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all powers (corporate, partnership or otherwise) and all material
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.
 
SECTION 4.02.   Authorization. The execution, delivery and performance by such
Exchanger of each of this Agreement and, when executed, the New Stockholders
Agreement and the consummation of the transactions contemplated hereby and
thereby are within the powers (corporate, partnership or otherwise) of such
Exchanger and have been duly authorized by all necessary action (corporate,
partnership or otherwise) on the part of such Exchanger. This Agreement
constitutes, and the New Stockholders Agreement when executed will constitute, a
valid and binding agreement of such Exchanger, each enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other laws of general
application affecting enforcement or creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; or (iii) as limited by general principles of
equity, including without limitation, concepts of materiality, reasonableness,
good faith and fair dealing, regardless of whether considered in a proceeding in
equity or at law.
 
SECTION 4.03.   Governmental Authorization. The execution, delivery and
performance by such Exchanger of each of this Agreement and the New Stockholders
Agreement, and the consummation of the transactions contemplated hereby and
thereby, require no order, license, consent, authorization or approval of, or
exemption by, or action by or in respect of, or notice to, or filing or
registration with, any  
 

--------------------------------------------------------------------------------


10
 
governmental body, agency or official to be obtained or made by, or with respect
to, such Exchanger other than routine regulatory filings in the ordinary course.
 
SECTION 4.04.   Acquisition For Investment. Such Exchanger is acquiring the
Exchange Shares and the Notes it is receiving pursuant to this Agreement for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof.
 
SECTION 4.05.   Private Placement. (a) Such Exchanger understands that (i) the
offering and sale of the Exchange Shares and the Notes hereby is intended to be
exempt from registration under the 1933 Act and (ii) there is no market for the
Exchange Shares or the Notes, and there can be no assurance that any Exchanger
will be able to sell or dispose of the Exchange Shares or the Notes to be
acquired by such Exchanger.
 
(b)   Such Exchanger’s financial situation is such that such Exchanger can
afford to bear the economic risk of holding the Exchange Shares and the Notes
acquired hereunder for an indefinite period of time, and such Exchanger can
afford to suffer the complete loss of the investment in the Exchange Shares and
the Notes.
 
SECTION 4.06.   Litigation. There is no action, suit, investigation or
proceeding pending against or, to the knowledge of such Exchanger, threatened
against or affecting such Exchanger before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Agreement or the New Stockholders Agreement.
 
SECTION 4.07.   Brokers’ or Finders’ Fees. There is no investment banker,
broker, finder or other intermediary which has been retained by, will be
retained by or is authorized to act on behalf of such Exchanger who might be
entitled to any fee or commission from WRC or such Exchanger upon consummation
of the transactions contemplated by this Agreement.
 
ARTICLE V
 
Covenants of WRC
 
SECTION 5.01.   Covenants of WRC. In further consideration of the agreements of
the Exchangers contained in this Agreement, WRC covenants with each of the
Exchangers as follows:
 
(a)   (i) WRC shall not, and shall not permit any of its Subsidiaries to, amend
or waive any of the provisions of the letter agreement relating to the purchase
of Common Stock (the “New Equity Investment”) by EAC III L.L.C., a copy of which
is attached hereto as Exhibit D, without the prior written consent of the DLJMB
Designee on behalf of the Exchangers and (ii) WRC shall not, and shall not
permit any of its Subsidiaries to, amend or waive any material term of the Sale
Agreement that would have
 

--------------------------------------------------------------------------------


11
 

an adverse effect on the interests of the Exchangers (it being understood that
any reduction in the purchase price payable under the Sale Agreement would be a
change of a material term that would have an adverse effect on the interests of
the Exchangers) without the prior written consent of the DLJMB Designee on
behalf of the Exchangers;
 
(b)   WRC shall comply with its obligations under the Sale Agreement, if any, to
cause the consummation of the Sale to occur;
 
(c)   WRC agrees to use its reasonable commercial efforts (x) to obtain all
consents and to take all other actions necessary to ensure that the consummation
of the Transactions does not violate or result in a default under any of the
agreements or instruments listed on Schedule 3.04 and (y) to take all other
actions necessary or desirable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement; 
 
(d)   WRC shall comply with its obligation under the Sale Agreement, if any, to
obtain, and cooperate in obtaining, consents from third parties in connection
with consummating the Sale;
 
(e)   During the period commencing on the date hereof and ending upon the
earlier of the Closing or the termination of this Agreement, WRC shall not
permit the exercise price of the Existing Management Options or New Management
Options to be reduced and shall not permit the exercise price of any New
Management Options issued after the date hereof to be less than the fair market
value of one share of Common Stock at the time of issuance of such New
Management Options as determined in good faith by the Board of Directors;
 
(f)   Promptly following the Closing, WRC shall deliver to the Exchangers a good
faith estimate of the portion of the Consideration consisting of cash that
(assuming such cash has the effect of the distribution of a dividend under
section 356(a)(2) of the Internal Revenue Code) should be treated for U.S.
Federal income tax purposes as a distribution out of WRC’s undistributed
earnings and
 
(g)   If, at any time after the Closing, any Exchanger determines to sell any
Notes in a private placement not subject to the registration requirements of the
Securities Act of 1933, WRC shall (i) provide all information reasonably
requested by such Exchanger, (ii) provide reasonable assistance to such
Exchanger in the preparation of offering materials relating to such sale, (iii)
participate at reasonable times upon reasonable notice in due diligence sessions
and bank and rating agency presentations relating to such sale and (iv)
otherwise reasonably cooperate with such Exchanger to effect such sale.
 

--------------------------------------------------------------------------------


12
 
ARTICLE VI
 
Conditions to Closing
 
SECTION 6.01.   Conditions to Obligations of the Exchangers. The obligations of
each Exchanger to consummate the Closing are subject to the satisfaction of the
following conditions:
 
(a)   WRC shall have received at least $26,000,000 in aggregate gross cash
proceeds from the New Equity Investment;
 
(b)   WRC’s 18% Junior Participating Cumulative Convertible Preferred Stock
shall have been converted into Common Stock;
 
(c)   WRC shall own 100% of the outstanding common stock of Weekly Reader (other
than the 5.1% of outstanding common stock of Weekly Reader held by PRIMEDIA
Inc.) and CompassLearning;
 
(d)   Immediately following the Closing, WRC shall have no outstanding equity
securities other than its Common Stock, the Existing Management Options and the
New Management Options;
 
(e)   Either (i) WRC shall have issued a notice of redemption or offered to
purchase all outstanding Senior Subordinated Notes pursuant to the terms on the
indenture therefor, and deposited with the trustee therefor a sum sufficient to
pay all accrued but unpaid interest and the applicable redemption or purchase
price for such notes on the redemption or purchase date or (ii) the Purchaser
shall have become the “Issuer” of the outstanding Senior Subordinated Notes
pursuant to Section 5.02 of the indenture therefor (the “Note Redemption”);
 
(f)   Upon the closing of the Transactions (and after giving effect to the Note
Redemption), the total indebtedness of WRC (excluding the Second Lien Term
Loans) shall not exceed $82,500,000 of term debt plus a revolving credit
facility with loan commitments not to exceed $25,000,000 in the aggregate;
 
(g)   The terms contained in the definitive agreements for the Refinancing shall
be substantially the terms reflected in the term sheets therefor, except for
additions or deviations that do not materially and adversely affect the
interests of the Exchangers;
 
(h)   WRC shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date, the
representations and warranties of WRC contained in this Agreement not qualified
as to materiality shall be true in all material respects when made and at and as
of the time of Closing, as if made at and as of such time, and the
representations and warranties of WRC contained in this Agreement containing a
materiality exception shall be true when made and at and as of the time of
Closing, as if made at and as of such time;
 

--------------------------------------------------------------------------------


13
 
(i)   The Exchangers shall have received an opinion from Cravath, Swaine & Moore
LLP, counsel for WRC, in form and substance substantially as set forth in
Exhibit B;
 
(j)   WRC shall have paid in full all costs and expenses, including any
out-of-pocket expenses, of the DLJMB Entities then due and required to be paid
by WRC pursuant to Section 10.03 hereof;
 
(k)   The Exchangers shall have received all documents they may reasonably
request relating to the existence of WRC and the authority of WRC to enter into
this Agreement, the Note Agreement and the New Stockholders Agreement, all in
form and substance reasonable satisfactory to the Exchangers;
 
(l)   All material actions by or in respect of, or filings with, any
governmental body, agency, official or authority required to permit the
consummation of the Closing shall have been taken, made or obtained;
 
(m)   The Sale shall have been consummated (or shall be consummated concurrently
with the Closing); and
 
(n)   There is no action, suit, investigation or proceeding pending against or
affecting WRC or any of its properties before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Agreement or the New Stockholders Agreement.
 
SECTION 6.02.   Conditions to Obligation of WRC. The obligation of WRC to
consummate the Closing is subject to the satisfaction of the following
conditions:
 
(a)   The Sale shall have been consummated (or shall be consummated concurrently
with the Closing);
 
(b)   Each Exchanger shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, the representations and warranties of each Exchanger contained in this
Agreement not qualified as to materiality shall be true in all material respects
when made and at and as of the time of Closing, as if made at and as of such
time, and the representations and warranties of each Exchanger contained in this
Agreement containing a materiality exception shall be true when made and at and
as of the time of Closing, as if made at and as of such time; and
 
(c)   Each Exchanger shall have executed and delivered a transferee letter in
form and substance substantially as set forth in Exhibit C.
 
SECTION 6.03.   Conditions to Obligations of Each Party. The obligation of each
party to consummate the Closing is subject to the satisfaction of the following
conditions:
 

--------------------------------------------------------------------------------


14
 
(a)   The first lien term loan as contemplated by the term sheet dated June 22,
2005 shall have been funded and the revolving credit facility contemplated
therein shall be available for drawdown;
 
(b)   WRC and each Exchanger shall have executed and delivered the Note
Agreement, and the conditions to closing set forth in such documentation shall
have been satisfied (or waived by the party entitled to the benefit thereof);
and
 
(c)   A duly authorized and adopted amendment in the form of Exhibit E attached
hereto to the Certificate of Incorporation of WRC shall have been filed with the
Secretary of State of the State of Delaware and be effective.
 
 
ARTICLE VII
 
Survival; Indemnification
 
SECTION 7.01.   Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate delivered pursuant
hereto or in connection herewith shall survive the Closing (for the purpose of
Section 7.02 only). A breach of any representation or warranty made in this
Agreement shall not affect in any manner whatsoever the relative rights and
obligations of the parties to and under the New Stockholders Agreement.
 
SECTION 7.02.   Indemnification. (a) WRC hereby indemnifies each Exchanger and
its Affiliates, limited partners, general partners, members, directors, officers
and employees against, and agrees to hold each of them harmless from, any and
all damage, loss, liability and expense (including, without limitation,
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding) (“Damages”) incurred or
suffered by any such party arising out of any misrepresentation or breach of
warranty, covenant or agreement made or to be performed by WRC pursuant to this
Agreement.
 
(b)   Each Exchanger hereby indemnifies, severally and not jointly, WRC and its
Affiliates, limited partners, general partners, members, directors, officers and
employees against, and agrees to hold each of them harmless from, any and all
Damages incurred or suffered by any such party arising out of any
misrepresentation or breach of warranty, covenant or agreement made or to be
performed by such Exchanger pursuant to this Agreement.
 
SECTION 7.03.   Exclusivity. After the Closing, Section 7.02 will provide the
exclusive remedy for any misrepresentation or breach of warranty or other claim
arising out of this Agreement or the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


15
 
 
ARTICLE VIII
 
Termination
 
SECTION 8.01.   Grounds For Termination. This Agreement may be terminated at any
time prior to the Closing:
 
(a)   by mutual written agreement of WRC and the DLJMB Designee on behalf of the
Exchangers;
 
(b)   by the DLJMB Designee on behalf of the Exchangers if WRC shall be in
material breach of any of its representations, warranties or covenants contained
in this Agreement;
 
(c)   by WRC if the Sale Agreement is terminated in accordance with its terms;
 
(d)   by WRC or the DLJMB Designee on behalf of the Exchangers if consummation
of the transactions contemplated hereby would violate any non-appealable final
order, decree or judgment of any court or governmental body having competent
jurisdiction; or
 
(e)   by any party hereto, if the Closing does not occur on or prior to
August 15, 2005.
 
Each Exchanger hereby appoints DLJMB as its designee (in such capacity, the
“DLJMB Designee”) for purposes of determining whether to waive or exercise the
rights of the Exchangers to terminate this Agreement pursuant to clause (a), (b)
or (d) of this Section 8.01. This Agreement shall terminate (i) in the case of
termination pursuant to clause (a) above, upon the execution and delivery of the
written agreement referred to in such clause or (ii) in the case of termination
pursuant to clause (b), (c), (d) or (e) above, upon notice by the party desiring
to terminate this Agreement to the other parties hereto.
 
SECTION 8.02.   Effect of Termination. If this Agreement is terminated as
permitted by Section 8.01, such termination shall be without liability of any
party (or any Affiliate, stockholder, general partner, limited partner, member,
director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided, that if such termination shall
result from the willful (i) failure of any party to fulfill a condition to the
performance of the obligations of another party, (ii) failure to perform a
covenant of this Agreement or (iii) breach by any party hereto of any
representation or warranty or agreement contained herein, such party shall be
fully liable for any and all Damages incurred or suffered by each other party as
a result of such failure or breach. The provisions of Sections 10.03, 10.05,
10.06, 10.07 and 10.08 shall survive any termination hereof pursuant to Section
8.01.
 
 

--------------------------------------------------------------------------------


16
 
ARTICLE IX
 
Standstill
 
SECTION 9.01.   Standstill. Each Exchanger agrees that, unless this Agreement is
terminated pursuant to Section 8.01, it shall not, directly or indirectly,
(1) transfer, sell, convey, assign, gift, hypothecate, pledge or otherwise
dispose of, whether voluntarily or by operation of law, any shares of Senior
Preferred Stock or Warrants or enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any shares of Senior Preferred Stock or Warrants, whether any such
transaction is to be settled by delivery of shares of Senior Preferred Stock or
Warrants, in cash or otherwise (any such transaction, a “Sale Transaction”),
(2) solicit, initiate or encourage the submission of, any proposal for a Sale
Transaction or (3) offer or agree to enter into any agreement with respect to a
Sale Transaction. Any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law, or transfer of economic consequences of ownership, of any share,
partnership interest, membership interest or any other ownership interest in any
entity that is a direct or indirect beneficial or record owner of any share of
Senior Preferred Stock or any Warrant (including any disposition by means of a
merger, consolidation or similar transaction) or any other transaction that has
the economic effect of any of the foregoing (including the designation of any
beneficiary of any trust that is a direct or indirect beneficial or record owner
of any share of Senior Preferred Stock or any Warrant) shall be deemed to be a
Sale Transaction subject to this Section 9.01.
 
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01.   Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given, if to any Exchanger, to such Exchanger at the address specified by
such Exchanger on the signature pages of this Agreement or in a notice given by
such Exchanger to WRC for such purpose, with a copy to:
 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention:  Nancy L. Sanborn, Esq.
Facsimile:  (212) 450-3800
 
 

--------------------------------------------------------------------------------


 
17
 
          if to WRC, to:
 
          WRC Media Inc.
          c/o Ripplewood Holdings L.L.C.
          One Rockefeller Plaza, 32nd Floor
          New York, New York 10020
          Attention:  Christopher Minnetian
          Facsimile: (212) 218-4699
 
          with a copy to:
 
          Cravath, Swaine & Moore LLP
          Worldwide Plaza
          825 Eighth Avenue
          New York, New York 10019
          Attention: Peter S. Wilson, Esq.
          Facsimile: (212) 474-3700
 
or to such other address or telecopy number and with such other copies as such
party may hereafter specify for the purpose of notice.
 
All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.
 
SECTION 10.02.   Amendments and Waivers. (a) Except as expressly provided in
Section 8.01, any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 10.03.   Expenses; Other Payments. All costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense; provided that WRC shall pay, on a timely basis as billed, the fees and
expenses of DLJMB’s counsel in connection with the Transactions, whether or not
consummated.
 
SECTION 10.04.   Consent and Waiver. Subject to the satisfaction of the
conditions set forth in Section 6.01, pursuant to Section 7(d) of the
certificate of designations for the Senior Preferred Stock, each Exchanger
hereby (a) consents to the
 
 

--------------------------------------------------------------------------------


18
 
 Sale, (b) agrees to waive the application of Section 5(b) of the certificate of
designations for the Senior Preferred Stock to the Sale so that no change of
control redemption with respect to the Senior Preferred Stock will be required
as a result of the Sale and (c) agrees to provide any other approvals required
for consummation of the Sale and the Redemption and Repurchase. The consent and
waiver contained in clauses (a) and (b) of the foregoing sentence shall
constitute the written consent of holders of Senior Preferred Stock contemplated
by Section 7(d) of the certificate of designations for the Senior Preferred
Stock.
 
SECTION 10.05.   Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.
 
SECTION 10.06.   Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflict of law rules of such state.
 
SECTION 10.07.   Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby may only be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 10.01. shall be deemed
effective service of process on such party.
 
SECTION 10.08.   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 10.09.   Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement shall confer upon any Person other than the parties
hereto any rights or remedies hereunder.
 
 

--------------------------------------------------------------------------------


19
 
SECTION 10.10.   Entire Agreement. This Agreement along with the New
Stockholders Agreement, the Note Agreement and the Notes (including the
documents, schedules and exhibits referred to herein and therein) constitutes
the entire agreement between the parties with respect to the subject matter of
this Agreement and supersede all prior agreements and understandings, both oral
and written, between the parties with respect to the subject matter of this
Agreement.
 
SECTION 10.11.   Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
          
           SECTION 10.12.   Severability.  If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.
 



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers, partners or representatives as
of the day and year first above written.
 

        WRC MEDIA INC.  
   
   
    By:    /s/   Name: Richard Nota    Title:   EVP, Operations

 

--------------------------------------------------------------------------------


 

       
THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY
        By:    /s/   Name:  David A. Barras   
Title:  Its Authorized Representative
Address:  The Northwestern Mutual Life
Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI  53202
Attention:  Derek Tyus 

 

       
ARES LEVERAGED INVESTMENT
FUND, L.P., a Delaware Limited
Partnership
 
   
   
    By:
ARES Management, L.P., its General
Partner
 
  By:  
 /s/ 
  Name:  Bennett Rosenthal   
Title:  Vice President
Address:  c/o Bennett Rosenthal
Ares Leveraged Investment Fund, L.P.
1999 Avenue of the Stars, Suite 1900
Los Angeles, CA  90067 

 

       
ARES LEVERAGED INVESTMENT
FUND II, L.P., a Delaware Limited
Partnership
 
   
   
    By:
ARES Agreement II, L.P., its General
Partner
 
  By:  
 /s/
  Name:  Bennett Rosenthal   
Title:  Vice President
Address:  c/o Bennett Rosenthal
Ares Leveraged Investment Fund, L.P.
1999 Avenue of the Stars, Suite 1900
Los Angeles, CA  90067 


 

--------------------------------------------------------------------------------


 
 

       
TCW/CRESCENT MEZZANINE PARTNERS II,  L.P.,
a Delaware Limited Partnership
 
   
   
    By:  
 /s/
  Name:  John C. Rocchio   
Title:  Managing Director
Address:  c/o TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA  90025 

 

       
SHARED OPPORTUNITY FUND IIB, L.L.C., a
Delaware Limited Partnership
   
 
  By: 
TCW Asset Management Company,
as Investment Advisor
        By: 
 /s/ 

--------------------------------------------------------------------------------

Name:  John C. Rocchio
Title:  Managing Director
 
  By:  
 /s/ 
 

--------------------------------------------------------------------------------

Name:  James M. Hassett   
Title:  Managing Director
Address:  c/o TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA  90025 

 

       
TCW SHARED OPPORTUNITY FUND III, L.L.C., a
Delaware Limited Partnership
   
 
  By: 
TCW Asset Management Company,
as Investment Advisor
        By: 
 /s/

--------------------------------------------------------------------------------

Name:  John C. Rocchio
Title:  Managing Director
 
  By:  
 /s/
 

--------------------------------------------------------------------------------

Name:  James M. Hassett   
Title:  Managing Director
Address:  c/o TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA  90025 

 

 

--------------------------------------------------------------------------------


 
 

       
TCW LEVERAGED INCOME TRUST II, L.P., a
Delaware Limited Partnership
   
 
  By:  TCW (LINCII), L.P., as General Partner         By: 
TCW Advisors (Bermuda), LTD., as General
Partner
        By: 
  /s/ 

--------------------------------------------------------------------------------

Name:  James M. Hassett
Title: Managing Director
 
  By: 
TCW Investment Management Company,
as Investment Advisor
 
  By:  
  /s/
 

--------------------------------------------------------------------------------

Name:  John C. Rocchio   
Title:  Managing Director
Address:  c/o TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA  90025 

 

       
TCW LEVERAGED INCOME TRUST, L.P., a
Delaware Limited Partnership
   
 
  By: 
TCW Asset Management Company,
as Investment Advisor
        By: 
 /s/ 

--------------------------------------------------------------------------------

Name:  John C. Rocchio
Title:  Managing Director
 
  By:  TCW Advisors (Bermuda), LTD., as General Partner         By:  
 /s/ 
 

--------------------------------------------------------------------------------

Name:  James M. Hassett   
Title:  Managing Director
Address:  c/o TCW/Crescent Mezzanine, L.L.C.
11100 Santa Monica Boulevard, Suite 2000
Los Angeles, CA  90025 

 

 

--------------------------------------------------------------------------------


 
 

       
DLJ INVESTMENT PARTNERS II, L.P., a
Delaware Limited Partnership
         
By: DLJ Investment Partners II, Inc., as
Managing General Partner
 
  By:
 /s/  

--------------------------------------------------------------------------------

Name:  John M. Moriarty, Jr.
Title:  Managing Director
Address:  DLJ Investment Partners II, L.P.
Eleven Madison Avenue
New York, NY  10010

 

       
DLJ INVESTMENT PARTNERS, L.P., a
Delaware Limited Partnership
         
By: DLJ Investment Partners, Inc., as
Managing General Partner
 
  By:   /s/     

--------------------------------------------------------------------------------

Name:  John M. Moriarty, Jr.
Title:  Managing Director
Address:  DLJ Investment Partners II, L.P.
Eleven Madison Avenue
New York, NY  10010

 

       
DLJIP II HOLDINGS, L.P., a Delaware
Limited Partnership
         
By: DLJ Investment Partners, Inc., as
General Partner
 
  By:   /s/     

--------------------------------------------------------------------------------

Name:  John M. Moriarty, Jr.
Title:  Managing Director
Address:  DLJ Investment Partners II, L.P.
Eleven Madison Avenue
New York, NY  10010


 

--------------------------------------------------------------------------------


 
 
 

       
DLJ MERCHANT BANKING PARTNERS
II, L.P., a Delaware Limited Partnership
         
By:  DL Merchant Banking II, Inc., its
Managing General Partner
       
DLJ MERCHANT BANKING PARTNERS II-A, L.P., a
Delaware Limited Partnership
          By:  DL Merchant Banking II, Inc., its
Managing General Partner
       
DLJ MILLENNIUM PARTNERS, L.P., a
Delaware Limited Partnership 
       
By:  DLJ Merchant Banking II, Inc., as
Managing General Partner
       
DLJ MILLENNIUM PARTNERS-A, L.P., a
Delaware Limited Partnership 
         
By:  DLJ Merchant Banking II, Inc., as
Managing General Partner
        DLJ MERCHANT BANKING II, INC., as
Advisory General Partner on behalf of DLJ
OFFSHORE PARTNERS II, C.V.
         
Signed By or on Behalf of the Foregoing
Entities:
        By: 
 /s/

--------------------------------------------------------------------------------

Name:
Title:


 

--------------------------------------------------------------------------------


 
 

     
DLJ DIVERSIFIED PARTNERS, L.P.,
a Delaware Limited Partnership
         
By:  DLJ Diversified Partners, Inc., as
Managing General Partner
       
DLJ DIVERSIFIED PARTNERS-A, L.P., a
Delaware Limited Partnership
         
By:  DLJ Diversified Partners, Inc., as
Managing General Partner
 
Signed By or on Behalf of the Foregoing
Entities:
 
   By:
  /s/

--------------------------------------------------------------------------------

Name:
Title:

 

       
DLJMB FUNDING II, INC., a Delaware
corporation
        By:    /s/  

--------------------------------------------------------------------------------

Name:    Title: 




--------------------------------------------------------------------------------


 
 
 

       
DLJ EAB PARTNERS, L.P., a Delaware Limited
Partnership
         
By:  DLJ LBO Plans Management
Corporation, as General Partner
       
DLJ ESC II, L.P.,  a Delaware Limited
Partnership
         
By:  DLJ LBO Plans Management
Corporation, as General Partner
       
DLJ FIRST ESC, L.P., a Delaware Limited
Partnership 
         
By:  DLJ LBO Plans Management
corporation, as General Partner
 
Signed By or on Behalf of the Foregoing
Entities:
        By: 
 /s/

--------------------------------------------------------------------------------

Name:
Title:


 